UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                              No. 15-2304


CHRISTOPHER EUGENE BUCKNER,

                Plaintiff - Appellant,

          v.

UNITED PARCEL SERVICE, INC.; TEAMSTERS LOCAL 391,

                Defendants - Appellees.



Appeal from the United States District Court for the Eastern
District of North Carolina, at Raleigh.   Louise W. Flanagan,
District Judge. (5:14-cv-00539-FL)


Submitted:   March 17, 2016                 Decided:   March 21, 2016


Before WILKINSON, NIEMEYER, and KING, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Christopher Eugene Buckner, Appellant Pro Se.  Susan Ballantine
Molony, ALSTON & BIRD, LLP, Charlotte, North Carolina; Glenn G.
Patton, ALSTON & BIRD, LLP, Atlanta, Georgia; J. David James,
SMITH, JAMES, ROWLETT & COHEN, LLP, Greensboro, North Carolina,
for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

     Christopher Eugene Buckner filed a civil action in state

court against United Parcel Service, Inc., and Teamsters Local

391, asserting various violations of North Carolina law.                       The

district court determined that Buckner’s claims were preempted

under the Labor Management Relations Act and that removal to

federal court was therefore proper.               Buckner now appeals the

district court’s order accepting in part and denying in part the

magistrate judge’s recommendation, denying Buckner’s motion to

remand, dismissing some claims with prejudice as barred by res

judicata   and    the   statute   of   limitations,         and   dismissing   his

remaining claims without prejudice for failure to state a claim

upon which relief may be granted.             We have reviewed the record

and find no reversible error.              Accordingly, we affirm for the

reasons stated by the district court.             Buckner v. United Parcel

Serv., Inc., No. 5:14-cv-00539-FL (E.D.N.C. Sept. 23, 2015).                    We

dispense   with     oral   argument     because       the    facts    and   legal

contentions   are   adequately     presented     in    the    materials     before

this court and argument would not aid the decisional process.



                                                                        AFFIRMED




                                       2